            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

JESSIE MAYFIELD,                              )
                                              )
                          Plaintiff,          )
                                              )
vs.                                           )      Case No. CIV-19-323-SLP
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                          Defendant.          )

                                       ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered December 13, 2019 [Doc. No. 25]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to

object been sought or granted. Therefore, the Report and Recommendation of the

Magistrate Judge is ADOPTED in its entirety and the decision of the Commissioner is

REVERSED and this matter is REMANDED for further proceedings.

      IT IS SO ORDERED this 8th day of January, 2020.
